Citation Nr: 0024913	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease with sciatica and osteoarthritis 
lumbosacral spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which, in part, granted service 
connection for lower back pain and migraines and assigned 10 
percent ratings for both disorders.  The veteran appealed the 
assigned ratings.  During the pendency of the appeal, in an 
October 1999 rating decision, the RO increased the evaluation 
for migraines to 30 percent and recharacterized the low back 
disorder as degenerative L4-5 disc with right sciatica, 
osteoarthritis lumbosacral spine, and assigned a 20 percent 
evaluation.

As the 20 and 30 percent ratings for the veteran's service-
connected low back disorder and migraine headaches, 
respectively, are less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In written argument dated in July 2000, the veteran's service 
representative raised issues of entitlement to an earlier 
effective date for a compensable rating for tinnitus, and 
whether there was clear and unmistakable error in a July 1998 
RO decision in failing to assign a compensable rating for the 
veteran's right shoulder disability.  Since these claims have 
not been adjudicated by VA, they are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable disposition of the claims for higher evaluation.

2.  The veteran's service-connected low back disorder is 
productive of severe limitation of motion of the lumbar 
spine; his degenerative disc disease of the lumbosacral spine 
is not productive of more than severe intervertebral disc 
syndrome.

3.  The veteran's service-connected migraine headache 
disorder is not productive of characteristic prostrating 
attacks occurring more than on the average of once a month 
over the last several months; there is no medical evidence of 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating for 
degenerative disc disease, with sciatica, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (1999).

2.  The criteria for an initial rating in excess of 30 
percent for migraines have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §4.124a, 
Diagnostic Code 8100 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are appeals of the original assignment 
of disability evaluations, and, as such, the claims for 
higher evaluation are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to these issues.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claims.   See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1. 

A.  Degenerative disc disease

The veteran served on active duty from October 1978 to June 
1998.  According to a December 1988 service medical record, 
he injured his back lifting the Hoffman device that is on the 
M1A1 tank while going through a door.  The device got caught 
and pulled him backwards causing him to hurt his back.  
History obtained at that time included low back pain with 
radiation into right leg/buttock.  His service medical 
records show treatment for recurrent back symptoms, including 
muscular lower back pain with radiation to right leg, chronic 
lower back pain, and sciatica.  A December 1996 assessment 
indicates disk bulging at L4-5, following X-rays.  A CT scan 
in September 1997 shows a minimal disk bulge L4-5 with small 
osteophytes at the inferior surface of L4, possible right L5 
pars defect on plain X-rays.

Upon a VA examination in May 1998, the veteran reported daily 
low back pain since 1996.  He related that he had constant 
sharp pain in his lower back with burning and that he had 
pain down his right lateral thigh to his knee and ankle.  The 
veteran stated that standing longer than 15 to 20 minutes 
increased his low back pain and radiation into the right leg, 
that sitting longer than 15 or 20 minutes required him to sit 
on his left buttocks secondary to increased low back pain if 
he sat evenly on his buttocks, that he had to roll out of bed 
and did not sit up to get out of bed; and that a cough or a 
sneeze might increase his pain.  He had given up all sports 
since 1996 because of his low back pain and, although he 
coached his son in baseball, he could not play the game with 
him.  The veteran claimed that he had increased back pain 
when he was out in the field for his job.  He stated that 
showers in the morning helped with his stiffness.  Upon 
examination, the veteran had forward flexion of the 
lumbosacral spine to 60 degrees with stated pain throughout 
motion and grimace at the end of the motion, and backward 
extension was to 15 degrees with grimace at end of motion.  
Lateral bend to left and right was 15 degrees, bilaterally, 
with no pain.  Rotation to the left was 20 degrees with 
grimace at end of motion and rotation to the right was 25 
degrees with no pain.  The veteran had normal gait, stance 
and coordination except for a slight limp of the left leg.  
He also had slight decreased sensation all over the right 
leg.  He had normal heel except that for stated increase in 
low back pain and normal toe walk except he limped when he 
walked on the right toes due to increase in low back pain.  
Tandem was normal.  Straight-leg raising was normal.  
Diagnosis was history of minimal disk bulge L4-5 and 
osteoarthritis, with X-rays were normal.

Private outpatient treatment reports for the period from 
December of 1998 to June of 1999 show continuing treatment 
for low back pain.  A March 1999 private treatment report 
noted a diffuse decrease in sensation of the veteran's right 
leg and that hyperextension of his back increased the amount 
of pain.  Straight leg raising was 90 degrees bilaterally 
with negative bowstring and Fabere signs.  Motor function was 
normal and deep tendon reflexes symmetric in the lower 
extremities.  A MRI scan showed evidence of lumbar spine 
arthritic changes with dehydrated discs at T11-12, T12-L1, 
and L4-5.  There were Schmorl's nodes at the lower end plates 
of T11 and T12 vertebral bodies.  The veteran's slight degree 
of arthritis in the lower lumbar area was treated with three 
lumbar epidural steroid/Marcaine blocks between March and May 
1999.  In a June 1999 report, the physician recommended that 
the veteran limit his driving to 30 minutes at a time with 
maximum lifting of 40 pounds close to the body, indicating 
that his restrictions should be temporary only.  On 
examination, there were no muscle spasms and straight-leg 
raising was negative.

At a March 1999 hearing, the veteran indicated that he was 
taking diclofenac, Skelaxin, Flexeril, and cyclobenzaprine 
for his back pain, but that the medications did not help 
because he got numb from the drugs and could not function.  
He testified that he had a back brace, which he wore to work, 
but that he had to take it off because it made his pain worse 
when he walked.  The veteran stated that he had pain in his 
right buttocks and lower back, which radiated down his leg 
and knee to his ankle, and that his last three toes on his 
right foot were numb.  He testified that his back swelled if 
he stayed on his feet or sat too long; that he could not 
squat down as it would generate pain in the middle of his 
back; and that he would have to hold onto something and go 
down slowly to pick up items.  The veteran stated that he 
could walk up and down stairs, but that it was harder to walk 
down because it hurt when he put weight on his right side, 
and so he had to hold both rails.  He could only walk 10 to 
15 minutes before tiring and could bend just to above his 
knees without any pain.  The veteran stated that his employer 
accommodated him so that he would not have to lift anything 
heavy and tolerated his absences from work for back problems, 
about two days a week.  He reported that he had daily pain 
and had been seeing a doctor twice a month for his back 
disorder.
  
The record shows that the veteran's low back disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under this diagnostic code, a 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent evaluation is 
warranted for severe symptoms, manifested by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The Board has also considered Diagnostic Code 5292, for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  That diagnostic code provides for a 20 
percent evaluation for moderate limitation of motion of the 
lumbar spine and a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.   A 40 percent 
evaluation is the maximum contemplated evaluation under 
Diagnostic Code 5292.  Id.

The latest radiographic evidence shows arthritic changes to 
the lumbar spine treated with epidural blocks and light duty 
accommodations.  Clinically, the most recent VA compensation 
examination showed that the veteran had limitation of motion 
of the lumbar spine, to include forward flexion limited to 60 
degrees, and it is apparent that the veteran had pain 
throughout his bending forward.  Under these circumstances, 
and with consideration of 38 C.F.R. § 4.40 and DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995), the Board finds that 
the veteran's low back disorder with right sciatica and 
osteoarthritis of the lumbosacral spine is manifested by 
severe limitation of motion of the lumbar spine.  VA is 
required to take pain symptoms and weakness into account, to 
the extent they are supported by adequate pathology.  In this 
case, there is sufficient pathology to warrant a conclusion 
that the veteran has functional loss due to pain consistent 
with severe limitation of motion of the lumbar spine.  
Accordingly, a rating of 40 percent is warranted.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Code 5292; and DeLuca, supra.

The Board has considered the possibility of a rating in 
excess of 40 percent under  Diagnostic Code 5293.  As stated 
above, a 60 percent disability evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.

The Board notes that on private examination in March 1999, 
straight leg raising was 90 degrees bilaterally with negative 
bowstring and Fabere signs.  While there is indication of 
symptoms characteristic of sciatic neuropathy, motor function 
has been reported as normal and deep tendon reflexes 
symmetric in the lower extremities.  Similarly, in June 1999, 
there were no muscle spasms and straight leg raising was 
negative.  There is no medical evidence of an absent ankle 
jerk; reflexes for the most have been reported as diminished 
but intact and equal.  In light of the most recent findings, 
the Board must conclude that the veteran's low back disorder 
is not manifested by more than severe intervertebral disc 
syndrome.  

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion, therefore, 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under the Code.  
VAOPGCPREC 36-97, December 12,1997. The Board must also 
consider the cited legal authority to determine if the 
veteran has additional limitation of motion of the lumbar 
spine that approximates ankylosis or complete immobility.  
There is no objective medical evidence to show that pain, 
flare-ups of pain, fatigue, incoordination, weakness, or any 
other symptom results in additional limitation of function to 
a degree that would support a rating in excess of 40 percent 
under Code 5293 or 5289 (ankylosis of the lumbar spine).  On 
this latter point, the board notes that, while pain severely 
limits motion, particularly forward flexion, the relevant 
medical evidence shows that the veteran has some lateral and 
backward motion, and rotation, without pain.

B. Migraine Headaches

Service connection for migraine headaches was granted in July 
1998, with an initial evaluation of 10 percent.  During the 
pendency of this appeal, in October 1999, the RO increased 
the evaluation to 30 percent.

Service medical records show numerous entries where the 
veteran was treated for migraine and vascular headaches, 
particularly in the temple and frontal areas, which were 
associated with nausea and photophobia (sensitivity to 
light).  Neurology at Fort Knox, in 1986, diagnosed 
migraines.  

The veteran was afforded a VA general medical examination in 
May 1998. He reported migraine headaches in the temple and 
frontal areas associated with nausea and vomiting, which 
occur about 3 times a week and last 7 to 10 days.  The 
veteran stated that he took Excedrin migraine pills every 
other day and that they helped if he took them right away.  
His nose and eyes watered and he had photophobia with his 
migraines.  During those times, if he could get into a dark, 
quiet room, where there were no food odors, the headache and 
nausea would decrease.  The veteran had normal position sinus 
and cranial nerves II through XII.  The diagnosis was 
migraine headaches.  

Private outpatient treatment records from December of 1998 to 
June of 1999 show continuing treatment for headaches.  In 
December 1998, the veteran reported migraines on the left 
side associated with numbness behind his left eye.  He 
averaged 5 to 6 migraines a month, lasting sometimes 4 to 5 
days.  His doctor prescribed Toprol-XL to help ward off his 
migraines and recommended decreasing the Indocin the veteran 
was taking.  A February 1999 treatment note indicates that 
the veteran was put on Maxalt and Limbitrol and the veteran's 
migraines had improved.  On examination, he had mild 
nonspecific limitation of motion in all directions of gaze.  
Whiplash from a recent car accident was exacerbating the 
veteran's headaches.  An April 1999 follow-up note indicated 
that the veteran was taking twice as much Limbitrol and 
stated that if he failed to take it, he awoke with a 
headache.  On examination, his tandem was a little unsteady.  
The impression was mixed headache under control with a 
combination of Maxalt and Limbitrol.  In June 1999, the 
veteran complained of a left eye headache moving to his right 
eye and of feeling a little full in his sinuses. 
  
At his personal hearing in March 1999, the veteran testified 
that he had migraines two to three times a week and was 
taking the equivalent of four Limbitrol a day and that if he 
missed a day, he woke up with a headache.  He reported that 
his headaches lasted all day and then he had to go to a dark 
room, get some ice to put on his neck, eyes or face.  
Sometimes he had nausea and vomiting with his headaches.  The 
veteran stated that his eyeball socket hurt; that he lost his 
sense of balance; and that he had blurry vision and saw 
stars.  He claimed he wore sunglasses indoors because of 
photophobia and that, if he drove a long distance, watching 
signs passing by, he would develop a migraine headache.  The 
veteran reported that he misses between two and three days of 
work weekly, or at least leaves early, because of headaches.

The veteran's service-connected migraine headaches are 
currently evaluated as 30 percent disabling, pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent 
disability evaluation is warranted for migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  

The veteran contends that his service-connected headaches are 
severe in nature, resulting in nausea, vomiting and blurred 
vision.   He reports that he becomes completely disabled from 
the headaches at least twice per week.  He indicates that his 
headaches have resulted in missed work, thus suggesting at 
least some economic inadaptability.  The relevant medical 
evidence confirms recurrent headaches, and the Board does not 
doubt some resultant industrial impairment.  However, the 
medical evidence does not show very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  That is, while the veteran has 
frequent headaches, the objective medical evidence does not 
show that he has recurrent headaches that are incapacitating 
or completely prostrating in nature.  It is pertinent to note 
that, while the veteran has given a history of such 
headaches, there are no treatment records to show that his 
headaches frequently reach the degree of intensity required 
for a 50 percent rating.  A February 1999 treatment note 
indicates that the veteran's migraines had improved with 
medications.  When seen in April 1999, it was noted that he 
had mixed-type headaches under control with a combination of 
medications. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
claim for the initial assignment of a rating in excess of 30 
percent for migraine headaches must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether the either claim warrants 
referral for extraschedular consideration, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).   In this regard, the Board finds that there 
has been no showing by the veteran that either service 
connected disorder at issue has resulted in marked 
interference with employment, not already accounted for in 
the rating, or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

An initial 40 percent evaluation for degenerative disc 
disease with sciatica is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

An initial rating in excess of 30 percent for migraine 
headaches is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

